Citation Nr: 1529599	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ear hearing loss and bilateral tinnitus, and denied service connection for right ear hearing loss.

The Veteran specifically filed a notice of disagreement as to the denial of service connection for right ear hearing loss and the noncompensable rating assigned to the left ear hearing loss.  He did not appeal the issue of entitlement to service connection for tinnitus; such claim is not in appellate status.  However, the Board observes that on his substantive appeal, received in September 2013, the Veteran stated that his tinnitus makes it difficult to interact with others and keeps him from sleeping, which in turn, causes him to lose concentration.   In October 2014 correspondence, the RO asked that the Veteran clarify whether he wished to file an increased rating claim for tinnitus but also advised that 10 percent is the maximum assignable schedular rating for tinnitus.  The Veteran did not respond to the letter within the allotted 30 days of the letter with an intention to file for an increase.  

Nonetheless, although a 10 percent rating is the maximum allowable schedular rating, consideration of the claim on an extraschedular basis is still available.  Accordingly, the Board reasonably construes the Veteran's statement on his substantive appeal as a claim for an increased rating for tinnitus on an extraschedular basis.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Board does not have jurisdiction over the claim of entitlement to an increased rating for tinnitus on an extraschedular basis, and it is therefore REFERRED to the AOJ for appropriate action.

The issue of entitlement to an increased rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA speech recognition score in the right ear obtained during a September 2014 VA audiology examination demonstrates that the Veteran has a right ear hearing loss disability for VA purposes.

2.  Resolving all doubt in the Veteran's favor, his right ear hearing loss is related to acoustic trauma during service.


CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss are met.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this decision, the Board grants service connection for right ear hearing loss, and this represents a complete grant of the benefit sought with respect to that claimed disability. 


II.  Service Connection Claim for Right Ear Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

In this case, the Veteran asserts that he has right ear hearing loss that is related to in-service exposure to loud noise.  He maintains that he was exposed to high levels of noise through his military occupational specialty.  

His service treatment records are negative for hearing loss complaints, treatment, and diagnoses in service.  Separation examination report dated in September 1970 reveals a normal hearing via whisper test.  However, the absence of documented hearing loss, as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does not meet the regulatory requirements for a hearing loss disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Notably, the Veteran's DD Form -214 shows that his MOS was an engine mechanic.  Comparable MOS's, including avionics mechanic and other aircraft maintenance positions, entail a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).

In August 2011, VA received the Veteran's service connection claims for bilateral hearing loss and tinnitus.

In October 2011, VA afforded the Veteran an audiological examination.  The audiometric findings showed hearing loss in the left ear, but not in the right ear.  The examiner, an audiologist, opined that the Veteran's claimed hearing loss and bilateral tinnitus were at least as likely as not a result of his military service.  The audiologist reasoned that his hearing loss and tinnitus were related to his MOS as an engineer mechanic which she stated exposed him to high levels of noise from artillery, diesel engines, and heavy equipment in the engine room on the ship.  

Based upon these findings, the RO granted service connection for left ear hearing loss and tinnitus in the November 2011 rating decision on appeal.  Right ear hearing loss was denied because hearing loss for VA purposes was not demonstrated in that ear.
The Veteran most recently underwent a VA audiological examination in September 2014.  See Virtual VA documents.  Although the September 2014 audiometric findings do not show evidence of an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, or evidence of auditory threshold of 26 decibels or greater for at least three of the above frequencies, they do reflect a speech recognition score in the right ear of less than 94 percent (i.e., 90 percent) using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  The Veteran therefore has a right ear hearing loss disability for VA purposes.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  Service connection has already been granted for left ear hearing loss and for tinnitus based on the October 2011 VA opinion, and the observes that the audiologist whose opinion formed the basis for those grants of service connection did not distinguish between the two ears when stating that the Veteran had been exposed to high levels of military noise in service without hearing protection and noting that the Veteran denied any post-service occupational  noise exposure, recreational noise exposure, and any family history of hearing loss or ear disease.  Now that the current findings show right ear hearing loss by VA standards, the Board finds no basis for concluding that the current right ear hearing loss should not be attributed to the same in-service injury (i.e., acoustic trauma) as well.  In other words, the Board finds no reason to distinguish the etiology of the Veteran's right ear hearing loss from that of the left ear hearing loss and tinnitus, both of which have been determined to be attributable to in-service acoustic trauma.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the foregoing, the criteria to establish service connection for right ear hearing loss are met.

ORDER

Service connection for right ear hearing loss is granted.





REMAND

In view of the service connection grant awarded above, the Veteran is now service-connected for bilateral hearing loss.

On remand, the RO must first implement the Board's award of service connection for right ear hearing loss.  The rating criteria for hearing loss are highly dependent on whether one or both ears are service-connected.  See 38 C.F.R. § 4.85.  The rating and effective date assigned for the right ear hearing loss impacts the rating for bilateral hearing loss and those issues are inextricably intertwined with the initial rating currently on appeal.  It would be prejudicial for the Board to consider the claim for an increased rating for bilateral hearing loss in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Lastly, readjudication of the increased rating claim on appeal should include extraschedular consideration, as the Veteran, through his representative, maintains that the schedular rating criteria are inadequate.  See May 2015 written argument.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for right ear hearing loss and assign an effective date for such award.

2.  Thereafter, readjudicate the increased rating claim on appeal, to include a determination of the proper rating for bilateral hearing loss for the appropriate time period and EXTRASCHEDULAR consideration.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


